Myrtle McGee and thirteen other voters of Coleraine petitioned against the election of Arad Towne, the member returned from Coleraine, on the ground, that the warrant calling the meeting, at which he was elected, did not state the time at which the poll was to be opened.
The petition was presented and referred to the committee on elections, on the 17th of January.3 With the papers is filed a copy of the warrant and return, certified by the town clerk, in which there is no allusion to the time of opening the poll.
On the 24th of January, the committee reported,4 that they had considered the subject, and that the petitioners should have leave to withdraw their petition, and on the 25th this report was agreed to.5

 Same, 90.


 Same, 124.


 Same, 135.